On June 24, 2010, the defendant was sentenced for violation of the conditions of a suspended sentence as follows: Count I: A commitment to the Department of Corrections for a term of six (6) years, for placement in an appropriate correctional facility or program, for the offense of Criminal Endangerment, a Felony; and Count II: A commitment to the Department of Corrections for a term of six (6) years, for placement in an appropriate correctional facility or program, for the offense of Theft, a Felony. Counts I and II shall run concurrently. The Court recommends the Department of Corrections provide the Defendant with any chemical dependency treatment programming available, including but not limited to, the Connections Corrections Program.
On November 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Jori Frakie. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence *106or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Done in open Court this 4 th day of November, 2010.
DATED this 18th day of November, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.